TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 25, 2015



                                       NO. 03-14-00376-CV


                      Laverne Stanley and Anthony Passeur, Appellants

                                                  v.

 Wells Fargo Bank, N.A.; MERSCORP Holdings, Inc.; Mortgage Electronic Registration
                      Systems, Inc.; and Gwen Alden, Appellees




     APPEAL FROM THE 277TH DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment by the trial court. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgment. Therefore, the Court affirms the trial court’s judgment. The appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.